Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Karas on 03/30/2022.

The application has been amended as follows: 
1-21. (Canceled).

22. (Currently Amended) A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for providing a visual indicator indicative of a frictionless checkout status of at least a portion of a retail shelf, the method comprising:
receiving an output from one or more retail store sensors;
based on the output from the one or more retail store sensors, determining a frictionless checkout eligibility status associated with the at least a portion of the retail shelf, wherein the frictionless checkout eligibility status is indicative of whether the at least a portion of the retail shelf includes one or more items eligible for frictionless checkout; and
causing a display of an automatically generated visual indicator indicating the frictionless checkout eligibility status associated with the at least a portion of the retail shelf;
determining a change in the frictionless checkout eligibility status associated with the at least a portion of the retail shelf based on a detected status change event indicated by the output from the one or more retail store sensors; and
updating the visual indicator to reflect the change in the frictionless checkout eligibility status.

23. (Original) The non-transitory computer-readable medium of claim 22, wherein the one or more retail store sensors are disposed on a surface of the at least a portion of the retail shelf configured to hold one or more products placed on the at least a portion of the retail shelf.

24. (Currently Amended) The non-transitory computer-readable medium of claim 23, wherein the one or more retail store sensors include at least one of a weight-sensitive sensor or [[and]] a pressure-sensitive sensor.

25. (Original) The non-transitory computer-readable medium of claim 22, wherein in the one or more retail store sensors include at least one image sensor configured to capture one or more images of the at least a portion of the retail shelf, and the output includes image data captured using the at least one image sensor.

26. (Previously Presented) The non-transitory computer-readable medium of claim 25, wherein the method further comprises:
calculating a convolution of at least part of the image data;
in response to a first value of the calculated convolution, determining a first frictionless checkout eligibility status associated with the at least a portion of the retail shelf; and
in response to a second value of the calculated convolution, determining a second frictionless checkout eligibility status associated with the at least a portion of the retail shelf, the second frictionless checkout eligibility status differs from the first frictionless checkout eligibility status.

27. (Original) The non-transitory computer-readable medium of claim 22, wherein determining the frictionless checkout eligibility status associated with the at least a portion of the retail shelf is based on an arrangement of products placed on the at least a portion of the retail shelf detected based on the output received from the one or more sensors.

28. (Original) The non-transitory computer-readable medium of claim 22, wherein the visual indicator is displayed via a light source associated with the at least a portion of the retail shelf.

29. (Original) The non-transitory computer-readable medium of claim 22, wherein the visual indicator is displayed via a display unit associated with the at least a portion of the retail shelf.

30. (Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the visual indicator is displayed via an augmented reality (AR) system associated with a shopper in [[the]] a retail store.

31. (Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the visual indicator is displayed via one or more mobile devices associated with a shopper in [[the]] a retail store.

32. (Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the visual indicator is displayed via a wearable device or mobile device associated with a store associate of [[the]] a retail store.

33. (Original) The non-transitory computer-readable medium of claim 22, wherein the display of the automatically generated visual indicator indicates that the at least a portion of the retail shelf is not eligible for frictionless checkout, and an absence of the automatically generated visual indicator indicates that the at least a portion of the retail shelf is eligible for frictionless checkout.

34. (Canceled).

35. (Currently Amended) The non-transitory computer-readable medium of claim 22 [[34]], wherein the status change event includes an identification of at least two shoppers standing in a vicinity of the at least a portion of the retail shelf.

36. (Currently Amended) The non-transitory computer-readable medium of claim 22 [[34]], wherein the status change event includes an identification of a shopper that placed a product on the at least a portion of the retail shelf.

37. (Currently Amended) The non-transitory computer-readable medium of claim 22 [[34]], wherein the status change event includes a determination of an orientation of a shopper opposing the at least a portion of the retail shelf.

38. (Currently Amended) The non-transitory computer-readable medium of claim 22 [[34]], wherein the status change event includes a determination that the output from the one or more retail store sensors is not sufficient for determining that the at least a portion of the retail shelf is eligible for frictionless shopping.

39. (Original) The non-transitory computer-readable medium of claim 22, further comprising:
obtaining input related to a type of products placed on the at least a portion of the retail shelf; and
determining the frictionless checkout eligibility status of the at least a portion of the retail shelf based on the obtained input.

40. (Original) The non-transitory computer-readable medium of claim 22, further comprising:
obtaining a status override signal; and
determining the frictionless checkout eligibility status of the at least a portion of the retail shelf based on the status override signal.

41. (Currently Amended) A method for providing a visual indicator indicative of a frictionless checkout status of at least a portion of a retail shelf, the method comprising:
receiving an output from one or more retail store sensors;
based on the output from the one or more retail store sensors, determining a frictionless checkout eligibility status associated with the at least a portion of the retail shelf, wherein the frictionless checkout eligibility status is indicative of whether the at least a portion of the retail shelf includes one or more items eligible for frictionless checkout; and
causing a display of an automatically generated visual indicator indicating the frictionless checkout eligibility status associated with the at least a portion of the retail shelf;
determining a change in the frictionless checkout eligibility status associated with the at least a portion of the retail shelf based on a detected status change event indicated by the output from the one or more retail store sensors; and
updating the visual indicator to reflect the change in the frictionless checkout eligibility status.

42. (Currently Amended) A system for providing a visual indicator indicative of a frictionless checkout status of at least a portion of a retail shelf, the system comprising:
at least one processor configured to: 
receive an output from one or more retail store sensors;
based on the output from the one or more retail store sensors, determine a frictionless checkout eligibility status associated with the at least a portion of the retail shelf, wherein the frictionless checkout eligibility status is indicative of whether the at least a portion of the retail shelf includes one or more items eligible for frictionless checkout; and
cause a display of an automatically generated visual indicator indicating the frictionless checkout eligibility status associated with the at least a portion of the retail shelf;
determine a change in the frictionless checkout eligibility status associated with the at least a portion of the retail shelf based on a detected status change event indicated by the output from the one or more retail store sensors; and
update the visual indicator to reflect the change in the frictionless checkout eligibility status.

43-224. (Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art Leake et al. (US 2020/0279238) teaches “A control unit configured to determine identifying attributes of a person from the images of the person captured by the camera. The identifying attributes is transmitted to a controller (112). A notification is provided to the person through the light source based on a command received from the controller and the command is generated based on the identifying attributes. A motion sensor in the control unit is configured to control the camera to capture the images of the person in response to a motion detection by the motion sensor. The control unit is configured to power off the camera if no motion is detected by the motion sensor for the threshold period of time. A microphone and a speaker in the control unit is configured to receive a request through the microphone and to provide a response to the request through the speaker.”  Additionally, Glaser et al. (US 2018/0232796) teaches “A system and method for a dynamic customer checkout experience within an automated shopping environment that includes generating a virtual cart for the customer through an automatic checkout system; tracking location of the customer; generating an assessment of the virtual cart; and selecting a processing mode for the customer based in part on the assessment and executing the processing mode within at least one computing device in coordination with the location of the entity.”  However, the cited prior arts doe not teach “determine a change in the frictionless checkout eligibility status associated with the at least a portion of the retail shelf based on a detected status change event indicated by the output from the one or more retail store sensors; and
update the visual indicator to reflect the change in the frictionless checkout eligibility status.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683